UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:JUNE 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-13447 ANNALY CAPITAL MANAGEMENT, INC. (Exact name of Registrant as specified in its Charter) MARYLAND 22-3479661 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (212) 696-0100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNoo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filero Non-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at August 7, 2012 Common Stock, $.01 par value ANNALY CAPITAL MANAGEMENT, INC. FORM 10-Q TABLE OF CONTENTS PART I PAGE Part I.FINANCIAL INFORMATION Item 1.Financial Statements: Consolidated Statements of Financial Condition at June 30, 2012 (Unaudited) and December 31, 2011 (Derived from the audited Consolidated Statement of Financial Condition at December 31, 2011) 1 Consolidated Statements of Comprehensive Income (Unaudited) for the quarters and six months ended June 30, 2012 and 2011 2 Consolidated Statements of Stockholders’ Equity (Unaudited) for the six months ended June 30, 2012 and 2011 3 Consolidated Statements of Cash Flows (Unaudited) for the quarters and six months ended June 30, 2012 and 2011 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 42 Item 4. Controls and Procedures 43 Part II.OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 6. Exhibits 44 SIGNATURES 47 PART I.FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share and per share amounts) ASSETS June 30, 2012 (Unaudited) December 31, Cash and cash equivalents $ $ Reverse repurchase agreements Investments, at fair value: U.S. Treasury Securities (including pledged assets of $113,441 and$352,820, respectively) Securities borrowed Agency mortgage-backed securities (including pledged assets of $101,951,118 and $90,406,535, respectively) Agency debentures (including pledged assets of$183,960 and $567,383, respectively) Investments in affiliates Equity securities - Corporate debt, held for investment Receivable for investments sold - Accrued interest and dividends receivable Receivable from Prime Broker Receivable for advisory and service fees (including from affiliates of$17,434 and $16,245,respectively) Intangible for customer relationships (net of accumulated amortization of $6,609 million and$5,432, respectively) Goodwill Other derivative contracts, at fair value Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: U.S. Treasury Securities sold, not yet purchased, at fair value $ $ Repurchase agreements Securities loaned, at fair value Payable for investments purchased Convertible Senior Notes Accrued interest payable Dividends payable Interest rate swaps, at fair value Accounts payable and other liabilities Total liabilities 6.00% Series B Cumulative Convertible Preferred Stock: 4,600,000 shares authorized, 0 and 1,331,849 shares issued and outstanding, respectively - Stockholders’ Equity: 7.875% Series A Cumulative Redeemable Preferred Stock: 7,412,500 authorized, issued and outstanding 7.625% Series C Cumulative Redeemable Preferred Stock: 12,650,000 and 0 authorized, respectively,12,000,000 and 0 issued and outstanding, respectively - Common stock, par value $0.01 per share, 1,975,337,500 and 1,987,987,500 authorized, respectively, 974,684,401and970,161,647 issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income (loss) Accumulated deficit ) ) Total stockholders’ equity Total liabilities, Series B Cumulative Convertible Preferred Stock and stockholders’ equity $ $ (1) Derived from the audited consolidated financial statements at December 31, 2011. See notes to consolidated financial statements. 1 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands, except share and per share amounts) (Unaudited) For the Quarter Ended June 30, For the Six Months Ended June 30, Interest income: Investments $ U.S. Treasury Securities Securities loaned Total interest income Interest expense: Repurchase agreements Convertible Senior Notes U.S. Treasury Securities sold, not yet purchased Securities borrowed Total interest expense Net interest income Other income (loss): Investment advisory and other fee income Net gains (losses) on sales of Agency mortgage-backed securities and debentures Dividend income from affiliates Net gains (losses) on trading assets ) Net unrealized gain (losses) on interest-only Agency mortgage-backed securities ) Income (expense) from underwriting (8 ) ) ) Subtotal Realized gains (losses) on interest rate swaps(1) Realized gains (losses) on termination of interest rate swaps - - ) - Unrealized gains (losses) on interest rate swaps ) Subtotal ) Total other income (loss) Expenses: Compensation expense Other general and administrative expenses Total expenses Income (loss) before income taxes and income from equity methodinvestment in affiliate ) Income taxes ) Loss from equity method investment in affiliate - - - Net income (loss) ) Dividends on preferred stock Net income (loss) available (related) to common shareholders $ ) $ $ $ Net income (loss) available (related) per share to common shareholders: Basic $ ) $ $ $ Diluted $ ) $ $ $ Weighted average number of common shares outstanding: Basic Diluted Dividends Declared Per Share of Common Stock $ Net income (loss) $ ) $ $ Other comprehensive income (loss): Unrealized gains (losses) on available-for-sale securities Unrealized losses on interest rate swaps - - - Reclassification adjustment for net (gains) lossesincluded in net income (loss) Other comprehensive income (loss) Comprehensive income (loss) $ (1) Interest expense related to the Company’s interest rate swaps is recorded in Realized gains (losses) on interest rate swaps on the Consolidated Statements of Comprehensive Income. See notes to consolidated financial statements. 2 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (dollars in thousands, except per share data) (Unaudited) 7.875% Series A Cumulative Redeemable Preferred Stock 7.625% Series C Cumulative Redeemable Preferred Stock Common Stock Par Value Additional Paid-In Capital Accumulated Other Comprehensive Income Accumulated Deficit Total BALANCE, DECEMBER31, 2010 $ - $ ) $ Net income (loss) - Other comprehensive income (loss) - Exercise of stock options - - 5 - - Stock option expense and long-term compensation expense - - 3 - - Conversion of Series B cumulative preferred stock - - - 73 - - 73 Net proceeds from direct purchase and dividend reinvestment - Net proceeds from follow-on offering - Preferred Series A dividends declared$0.984 per share - ) ) Preferred Series B dividends declared $0.750 per share - ) ) Common dividends declared, $1.27 per share - ) ) BALANCE, JUNE 30, 2011 $ - $ ) $ BALANCE, DECEMBER31, 2011 $ - $ ) $ Net income (loss) - Other comprehensive income (loss) - Exercise of stock options - - 4 - - Stock option expense and long-term compensation expense - Conversion of Series B cumulative preferred stock - - 40 - - Net proceeds from direct purchase and dividend reinvestment - - 1 - - Contingent beneficial conversion feature on 4% Convertible Senior Notes - Equity component on 5% Convertible Senior Notes Offering expenses - - - ) - - ) Net proceeds from 7.625% Series C Cumulative Redeemable Preferred Stockoffering - Preferred Series A dividends declared$0.984 per share - ) ) Preferred Series B dividends declared $0.375 per share - ) ) Preferred Series C dividends declared $0.238 per share - ) ) Common dividends declared, $1.10 per share - ) ) BALANCE, JUNE 30, 2012 $ ) $ See notes to consolidated financial statements. 3 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (Unaudited) For the Quarters Ended For the Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Cash flows from operating activities: Net income (loss) $ ) $ $ $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operatingactivities: Amortization of Investment premiums and discounts, net Amortization of intangibles Amortization of deferred expenses Amortization of contingent beneficial conversion feature and equity component on convertible senior notes - - Net (gains) losses on sales of Agency mortgage-backed securities and debentures ) Stock option and long-term compensation expense Unrealized (gains) losses on interest rate swaps Net unrealized (gains) losses on interest-only Agency mortgage-backedsecurities ) ) ) Net (gains) losses on trading assets ) ) ) Gain on investment in affiliate, equity method - - - ) Proceeds from repurchase agreements from RCap Payments on repurchase agreements from RCap ) Proceeds from reverse repurchase agreements to RCap Payments on reverse repurchase agreements to RCap ) Proceeds from reverse repurchase agreements to Shannon Payments on reverse repurchase agreements to Shannon ) Proceeds from securities borrowed Payments on securities borrowed ) Proceeds from securities loaned Payments on securities loaned ) Proceeds from U.S. Treasury Securities Payments on U.S. Treasury Securities ) Net payments on derivatives ) Net change in: Other assets Accrued interest and dividend receivable ) ) ) Advisory and service fees receivable ) Accrued interest payable Accounts payable and other liabilities ) Net cash provided by (used in) operating activities ) ) Cash flows from investing activities: Payments on purchases of Agency mortgage-backed securities and debentures ) Proceeds from sales of Agency mortgage-backed securities and debentures Principal payments on Agency mortgage-backed securities Proceeds from Agency debentures called Principal payments on corporate debt Net gains (losses) on other derivative securities - ) - Earn out payment - - ) - Payments on purchase of corporate debt ) Purchase of investment in affiliate - ) - ) Purchase of customer relationships - ) - ) Proceeds from sales of equity securities - - Net cash provided by (used in) investing activities ) ) ) Cash flows from financing activities: Proceeds from repurchase agreements Principal payments on repurchase agreements ) Proceeds from exercise of stock options Net proceeds from Series C Preferred offering - - Net proceeds from issuance of 5% Convertible Senior Notes offering - - Net proceeds from direct purchases and dividendreinvestments Net (payment) proceeds from follow-on offerings - - ) Dividends paid ) Net cash provided by (used in) financing activities Net (decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental disclosure of cash flow information: Interest received $ Dividends received $ Fees received $ Interest paid (excluding interest paid on interest rate swaps) $ Net interest paid on interest rate swaps $ Taxes paid $ Noncash investing activities: Receivable for Investments sold $ Payable for Investments purchased $ Net change in unrealized loss on available-for-sale securities and interest rate swaps, net of reclassification adjustment $ Noncash financing activities: Dividends declared, not yet paid $ Conversion of Series B cumulative preferred stock - $
